DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Daniel Thomas on September 7, 2021.  The application has been amended as follows:
Claim 1 has been replaced with the following: ‘A shaft assembly for a microwave ablation applicator which includes the shaft assembly and an antenna assembly located within the shaft assembly, the shaft assembly comprising: an elongate shaft which extends from a first end to a second end thereof, and which defines a longitudinal axis of the antenna assembly; an applicator tip mounted on the second end of the elongate shaft; and a coolant delivery tube, for housing the antenna assembly, comprising a single thickness side wall which defines an elongate hollow interior, the single thickness side wall and elongate shaft defining a return volume therebetween, the coolant delivery tube extending along an inner volume of the elongate shaft, coaxial therewith, the coolant delivery tube having a first end towards the first end of the elongate shaft for reception of coolant fluid therein, and a second end towards, and spaced from, the second end of the elongate shaft, the second end of the coolant delivery tube providing a first fluid flow path from the interior of the coolant delivery tube into the inner volume of the elongate shaft via a distal axial opening adjacent the applicator tip and 
In claim 5, line 8, “hollow inner” has been replaced with -return-.
In claim 5, line 10, “and being non-slidable relative to the shaft,” has been deleted.
In claim 5, line 14, -via a distal axial opening- has been inserted before “adjacent”.
In claim 5, lines 15-16 have been replaced with -applicator tip and into the return volume,-.

Allowable Subject Matter
Claims 1-8 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a shaft assembly for a microwave ablation applicator which includes the shaft assembly and an antenna assembly located within the shaft assembly, the shaft assembly comprising: an elongate shaft which extends from a first end to a second end thereof, and which defines a longitudinal axis of the antenna assembly; an applicator tip mounted on the second end of the elongate shaft; and a coolant delivery tube, 
The most pertinent prior art references of record are U.S. 2008/0135217, U.S. 5,281,217, and U.S. 2007/0027449, which each disclose a system comprising several of the claimed limitations.  However, these references all fail to explicitly disclose the specifically-claimed “coolant delivery tube”, especially its specifically-claimed relationship with the “antenna assembly” and the “elongate shaft”.  While U.S. 2012/0239019 has also been deemed pertinent, it fails to cure the specific deficiencies of these references.  No other prior art references were found that would overcome the deficiencies of these references.  Therefore, 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794